Filed 5/17/21 In re Samantha H. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re SAMANTHA H. et al.,                                    B307024
Persons Coming Under the
Juvenile Court Law.                                          (Los Angeles County
                                                             Super. Ct. No.
                                                             20CCJP02724A-B)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JUSTINE H.,

         Defendant and Appellant.

         APPEAL from orders of the Superior Court of Los Angeles
County, Emma Castro, Juvenile Court Referee. Affirmed.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Navid Nakhjavani, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                    ________________________

       Justine H., the mother of eight-year-old Samantha H. and
seven-year-old Clark H., appeals the juvenile court’s jurisdiction
findings sustaining in part the amended petition filed by the
Los Angeles County Department of Children and Family Services
(Department) pursuant to Welfare and Institutions Code
section 300, subdivisions (b)(1) and (c),1 alleging she has mental
and emotional problems and a history of substance abuse that
interfere with her ability to provide regular care for the children,
and the court’s orders removing the children from her custody,
placing them with their father, Ryan H., and terminating
jurisdiction with a juvenile custody order that awarded Ryan sole
physical and legal custody and limited Justine to monitored
visitation. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      On February 5, 2020 the family court in a still-pending case
issued a temporary order awarding joint physical and legal
custody of Samantha and Clark to Justine and Ryan. Ryan also
shares custody of his 17-year-old daughter, R.H., with his former
wife, Racquel P.




1     Statutory references are to this code.



                                 2
     1. The Referral and Initial Investigation
       On April 13, 2020 the Department received a report of
possible general and physical abuse of Samantha and Clark. The
information, although reported by a third party, came from
Justine, who had alleged Kimberly W., Ryan’s girlfriend and the
children’s occasional babysitter, had forced Samantha to shower
with her, asked her inappropriate questions about Justine and
grabbed and squeezed Clark’s penis, causing it to bleed.
According to Justine, both children reported being hit by
Kimberly; they were now nervous about returning to Ryan’s
home.
       Interviewed by one of the Department’s social workers,
Justine repeated the allegations regarding Kimberly and told the
social worker she and Ryan had separated a year earlier due to
Ryan’s anger issues. Several days later Justine reported Ryan
was trying to hack into her cell phone, a concern she repeated in
a subsequent interview.
       Clark told the social worker Kimberly was mean and
disciplined him by hitting his arms and legs. Clark also said he
had complained about Kimberly to Ryan, but Ryan did not
believe him. Interviewed a second time, Clark repeated his
statement that Kimberly hit him and squeezed his penis. Justine
refused to take Clark for a forensic medical examination.
       For her part, Samantha said she had not seen Kimberly hit
or spank Clark. She had showered with Kimberly on one
occasion, which made Samantha uncomfortable; but Kimberly
had not touched her private parts.
       When he was interviewed several days later, Ryan said the
children had never complained of abuse by Kimberly and he did
not believe the alleged misconduct had occurred. Ryan thought




                                3
Justine was coaching the children and explained she had falsely
accused him of domestic violence in connection with their family
law case. Ryan said Kimberly had ended her relationship with
him and had not been to his home following Justine’s accusation
of abuse.
       During its investigation the Department inquired about
Justine’s drug arrest in April 2019. According to the report from
the Pasadena Police Department, officers responded to a motel
for a mental health evaluation of Justine. Justine told the
officers she was being stalked, a friend had attempted to drug her
with gamma-hydroxybutyrate (GHB) and her cell phone was
being hacked. Justine produced a bag and said a friend had
planted drugs in it. The officers observed a white crystal
substance that resembled methamphetamine. Justine appeared
to the officers to be exhibiting drug-induced paranoid delusions.
She was arrested for possession of a controlled substance. A post-
arrest search of Justine’s belongings uncovered a glass pipe with
a burnt substance inside it. Justine claimed this had been
planted, as well. The criminal charges were eventually
dismissed. When asked about these events, Justine’s response to
the social worker was that she did not abuse drugs and had been
in the wrong place at the wrong time.
       The Department also interviewed the principal at
Samantha and Clark’s elementary school, who described bizarre
behavior by Justine over the past year, including aggressive and
argumentative interactions with school personnel, odd driving in
the school parking lot while appearing to be intoxicated and false
claims that Kimberly had come to the school impersonating
Justine. Because of Justine’s repeated claims about her




                                4
electronics, including email, being hacked, teachers were unable
to get school assignments to Samantha and Clark.
       Justine’s physician reported she was seeing an addiction
specialist, who had prescribed medication for Justine used to
treat opioid addiction. The physician stated Justine had a
history of becoming delusional as a result of her insomnia and
had been hospitalized for her insomnia and psychotic behavior.
He had prescribed various medications for her insomnia. The
physician had witnessed Justine having a panic attack in March
2020 while he was talking to her. Her conduct prompted him to
request that law enforcement conduct a welfare check. The prior
year, apparently following the motel episode and based on her
insistence she had been drugged with GHB, the physician had
Justine tested on April 25, 2019, April 29, 2019 and May 10,
2019. All three tests were negative for GHB.
      2. The Dependency Petition and First Amended Petition
      The children were detained from Justine via a protective
custody warrant on May 14, 2020 and placed with Ryan. On
May 18, 2020 the Department filed a section 300 petition,
alleging Justine had created a detrimental and endangering
home environment (under section 300, subdivision (b)(1)) and
emotionally abused the children (under section 300,
subdivision (c)) by involving them in her ongoing custody dispute
with Ryan. Specifically, the petition alleged Justine had coached
the children to make accusations, including of sexual and
physical abuse, against Ryan’s female companion. In a separate
count under section 300, subdivision (b)(1), the petition alleged
Justine’s mental and emotional problems rendered her incapable
of providing regular care for the children. This count also alleged
Ryan was aware of Justine’s problems and failed to protect the



                                 5
children by allowing them to reside in Justine’s home and to have
unlimited access to her.
      At the detention hearing on May 21, 2020 the court found
Ryan to be the presumed father of both children, detained them
from Justine and ordered them released to Ryan’s home.
      A first amended petition filed July 16, 2020 added a second
section 300, subdivision (b)(1), count, alleging Justine had a
history of illicit drug abuse that rendered her incapable of
providing regular care of the children. The additional count
alleged that in early 2012 Justine, a registered nurse, had
enrolled in the Board of Registered Nursing’s diversion program.
In June 2014 she was disciplined for obtaining controlled
substances. On July 2, 2015 she entered into a stipulated
settlement stating she had used controlled substances or
dangerous drugs in a manner that was deemed dangerous to
herself and the public. Effective February 11, 2016 the Board
revoked Justine’s registered nursing license due to
noncompliance with the requirements of the diversion program.
The new subdivision (b)(1) count, like the earlier one, alleged
Ryan was aware of Justine’s problems and failed to protect the
children by allowing them to reside in Justine’s home and to have
unlimited access to her.
     3. The Jurisdiction/Disposition Report and Hearing
      Justine was interviewed once again for the Department’s
jurisdiction/disposition report. She denied having any substance
abuse issues, explaining she only took sleeping pills. She
repeated her claims the methamphetamine found in April 2019
had been planted, suggesting it was Ryan who was responsible,
and accused Ryan of hacking into her electronic accounts. She
described the diversion program as directed to her sleeping



                                6
problems, not substance abuse, and minimized her participation
in two other recovery programs. Justine reiterated the children’s
claims of abuse by Kimberly.
       Ryan in a follow-up interview said he had helped Justine
enter four different drug rehabilitation programs in 2017 and
2018 due to her reliance on prescription medication and described
Justine’s two-month disappearance in 2019, during which she
sent him numerous text messages about being held hostage and
people hacking into her cell phone.
       The report attached documents that confirmed the
amended petition’s allegations regarding revocation of Justine’s
registered nursing license and the substance abuse issues that
preceded it.
       Last minute information reports to the court indicated that
Justine had negative drug tests on June 3, 2020 and July 6, 2020.
She failed to appear for a scheduled test on June 30, 2020. No
explanation for missing the test was provided. Ryan had
negative tests on July 1 and July 6, 2020. His July 1, 2020 test
was “diluted” because he drank excessive amounts of water. The
report stated the testing facility does not determine whether that
was done by the subject in an effort to flush something out of his
or her body or because the subject was having difficulty
urinating.
       At the combined jurisdiction/disposition hearing Clark
testified Kimberly was mean to him and hit both Samantha and
him. He said Kimberly had touched him on his private parts
while he was in the bathroom and she was not trying to help him
because he could go by himself. Clark also insisted his
statements were true and he had not been told by anyone to say
them. Samantha also testified and stated no one told her what to




                                7
say. She said Kimberly spanked her brother and her and yelled
at her.
       During argument the Department asked the court to
sustain the amended petition as pleaded. Justine’s counsel asked
that the petition be dismissed or, in the alternative, the children
be released to her. Ryan’s counsel asked that he be designated a
nonoffending parent. The children’s counsel asked the court to
sustain the petition but to dismiss the allegations concerning
Justine’s involvement of the children in the parents’ custody
dispute.
       The juvenile court found by a preponderance of the
evidence that Justine was suffering mental and emotional
problems, “demonstrat[ing] delusional, paranoid and psychotic
behavior.” It also found Justine continued to have a substance
abuse problem and indicated its opinion that she needed a dual
diagnosis substance abuse program. The court emphasized that
it found very troubling Justine’s false accusations that Kimberly
was trying to impersonate her and that Ryan was hacking into
her electronics and the absence of any evidence that Justine was
making any effort to address these problems. The court struck
the allegations concerning Ryan from the petition, noting he and
Justine had separated more than 18 months earlier and he had
tried through the family court to maintain full custody of the
children.2 The court dismissed the subdivisions (b)(1) and (c)
counts alleging Justine’s involvement of the children in the

2     The court slightly amended (by interlineation) the language
in the sustained allegation regarding Justine’s mental and
emotional problems, so it states those problems interfere with
Justine’s ability to provide regular care for the children, rather
than rendering her incapable of providing such care.



                                 8
parents’ custody dispute caused the children harm or created a
substantial risk of harm.
       Turning to disposition, the court noted that Justine and
Ryan’s family law case would continue after the court terminated
its jurisdiction. The court declared the children dependents of
the court. Pursuant to section 361, subdivision (c), and based on
the evidence it had discussed when it sustained the petition, the
court found by clear and convincing evidence that a substantial
danger exists as to both children if returned to Justine’s custody.
The court further found reasonable efforts had been made to
prevent the need for removal. The court ordered the children
removed from Justine and placed with Ryan. The court
determined Ryan had no need for, and would not benefit from,
services. Accordingly, the court terminated its jurisdiction with a
juvenile custody order granting sole physical and legal custody to
Ryan with Justine to have monitored visitation.
       Justine filed a timely notice of appeal.
                         DISCUSSION
       1. Governing Law
       The purpose of section 300 “is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.”
(§ 300.2; see In re A.F. (2016) 3 Cal.App.5th 283, 289; In re
Giovanni F. (2010) 184 Cal.App.4th 594, 599.) In addition, the
Legislature has declared, “The provision of a home environment
free from the negative effects of substance abuse is a necessary
condition for the safety, protection and physical and emotional
well-being of the child.” (§ 300.2.)



                                 9
       Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child . . . .” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove
three elements: (1) the parent’s or guardian’s neglectful conduct
or failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; see In re R.T. (2017) 3 Cal.5th 622, 624
[“section 300(b)(1) authorizes dependency jurisdiction without a
finding that a parent is at fault or blameworthy for her failure or
inability to supervise or protect her child”].)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re D.L. (2018) 22 Cal.App.5th 1142, 1146), the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child.
(In re Kadence P. (2015) 241 Cal.App.4th 1376, 1383; In re N.M.
(2011) 197 Cal.App.4th 159, 165.) The court may consider past
events in deciding whether a child currently needs the court’s
protection. (In re J.N. (2021) 62 Cal.App.5th 767, 774; In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1215-1216;
In re N.M., at p. 165.) A parent’s “‘[p]ast conduct may be
probative of current conditions’ if there is reason to believe that




                                 10
the conduct will continue.” (In re S.O. (2002) 103 Cal.App.4th
453, 461; accord, In Kadence P., at p. 1384.)
       Before the court may order a child removed from the
physical custody of a parent with whom the child was residing at
the time the dependency proceedings were initiated, it must find
by clear and convincing evidence that the child would be at
substantial risk of physical or emotional harm if returned home
and there are no reasonable means by which the child can be
protected without removal. (§ 361, subd. (c); In re T.V. (2013)
217 Cal.App.4th 126, 135; see In re Anthony Q. (2016)
5 Cal.App.5th 336, 347.) “The parent need not be dangerous and
the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.” (In re T.V., at pp. 135-136.)
      2. Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’”
(In re I.J. (2013) 56 Cal.4th 766, 773.) We review the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence such that a




                                11
reasonable trier of fact could find that the order is appropriate.
(Ibid.; accord, In re I.C. (2018) 4 Cal.5th 869, 892.)
       In evaluating the propriety of a disposition order removing
a child from a parent or guardian pursuant to section 361, in
view of the requirement the juvenile court make the requisite
findings based on clear and convincing evidence, we “must
determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this
standard of proof.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1005 (O.B.)); see In re V.L. (2020) 54 Cal.App.5th 147, 155 [O.B.
is controlling in dependency cases].)
      3. Substantial Evidence Supports the Jurisdiction Findings
         Under Section 300, Subdivision (b)(1)
      Justine contends the evidence before the court was
insufficient to support its findings she had mental and emotional
problems and was currently abusing drugs and, in any event, the
Department failed to prove her conduct created a significant risk
of harm to Samantha and Clark. As discussed, after hearing the
evidence and apparently resolving credibility issues against
Justine, the court concluded her mental health and illicit drug
issues were interrelated and were the cause of delusional and
problematic behavior that could endanger the children. The
record adequately supports that ruling.
      Viewed in the light most favorable to the court’s findings,
the evidence of Justine’s mental health and emotional problems
was strong: Over a period of years she exhibited paranoid
delusions, repeatedly complaining of being stalked or held
hostage, having her electronic devices and email hacked (by
Ryan, Kimberly or others) and being drugged. In addition, the




                                12
court determined most, if not all, of her accusations against
Kimberly were false, including the charges of physical and sexual
abuse and Justine’s insistence that Kimberly had attempted to
impersonate her at the children’s school. Yet the children were
apparently induced to believe her claims, repeating at least some
of them when they spoke to the Department’s investigators and
disrupting their relationship with Ryan. Justine’s concern about
the security of her email accounts also interfered with the
children’s teachers’ ability to communicate with the children,
including sending them homework assignments.
       Although the evidence of Justine’s current, continued drug
abuse was arguably less strong, the court reasonably inferred
from her behavior over the years, as well as her denial of any
significant problems other than insomnia notwithstanding the
loss of her nursing license because of prescription drug abuse and
her arrest in April 2019 for possession of a controlled substance,
the danger of relapse without treatment was significant.
(Cf. In re Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“[o]ne
cannot correct a problem one fails to acknowledge”]; In re
Esmeralda B. (1992) 11 Cal.App.4th 1036, 1044 [“denial is a
factor often relevant to determining whether persons are likely to
modify their behavior in the future without court supervision”].)
Because Clark was only six years old at the time of the
jurisdiction hearing—that is, he was a child of “tender years”—
the court’s substance abuse finding was also sufficient to
establish harm to the child. (See In re Christopher R., supra,
225 Cal.App.4th at p. 1219 [with respect to a child of tender
years, “‘the finding of substance abuse is prima facie evidence of
the inability of a parent or guardian to provide regular care




                                13
resulting in a substantial risk of harm’”]; accord, In re
Kadence P., supra, 241 Cal.App.4th at p. 1385.)
      4. Substantial Evidence Supports the Removal Order
      The evidence supporting the juvenile court’s jurisdiction
findings also supported the children’s removal from Justine’s
custody. Justine’s untreated mental health and substance abuse
issues created a significant risk of harm for her young children.
      Justine contends reasonable means existed to protect the
children without removal from her home, including therapy and a
drug treatment and testing program. In fact, as part of its
juvenile custody orders, the court ordered Justine to participate
in a dual diagnosis drug and mental health treatment program
and individual counseling with a licensed or supervised therapist
and to comply with any direction she take psychotropic
medication.3 As indicated in the custody orders, Justine’s
completion of these programs might constitute a significant
change of circumstances for purposes of modifying the custody
order in family court. (See § 302, subd. (d).) But at the time the
court terminated its jurisdiction, far from making any effort to
address her problems, Justine continued to deny they existed.
Simply ordering her to start treatment in that context would not
ensure Samantha and Clark’s safety.




3     We augment the record on our own motion to include the
juvenile custody orders, filed July 20, 2020. (Cal. Rules of Court,
rules 8.155(a)(1)(A), 8.410(b)(1).)



                                 14
                         DISPOSITION
      The jurisdiction findings and disposition orders are
affirmed.




                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                15